Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 33 to 52 (independent Claims 33 and 43, and their dependent claims) are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Gavriloff (6,371,855 B1), Shur (5,636,920 A), and Hughes (4.918,603 A).  The present claims have a priority date of 08-30-2002, being a direct continuation of 10/234,345 with no intervening continuations-in-part introducing new material.  The specification is thus the same as that of ‘345.  For a more detailed discussion of these references, see parent 10/234,345, NF, 09-14-2012, pages 2 to 6.  Gavriloff discloses making recommendations to a team’s starting lineup based on player performance (Abst., Fig. 2, 3:14-24, 5:48-60, 6:9-17).  Gavriloff teaches a method for allowing a user of a fantasy sports contest application to maintain a fantasy sports team roster (Abst.). Gavriloff teaches using a user input device in communication with processing circuitry to maintain the fantasy roster (2:35-53).  Gavriloff allows the user to enter a user input from the user input device (2:40-45).  Gavriloff automatically determines at least one change to be made to the fantasy sports team roster (autoselect, Figs. 4, 5).  Gavriloff provides the player with the ability to select to have the at least one change made in the fantasy sports team roster and makes the at least one change to the fantasy sports team roster (Abst.).  Gavriloff teaches a change including an exchange of at least one athlete on the fantasy team sports roster for at least one athlete not on the fantasy sports team roster (5:50-6:10).  Shur teaches automatically making recommendations to a team’s starting lineup based on player performance (Abst., Fig. 2, 3:14-24, 5:48-60, 6:9-17).  Hughes teaches automatically evaluating one or more fantasy athletes on a single game performance criteria and long-term game performance criteria 
The present fantasy sports contest invention recommends roster changes and roster transactions to the user by evaluating the performance of athletes using performance criteria.  The performance criteria can be based on the past performance of athletes, either overall, or for certain situations.  The performance criteria are predefined by the system, user-editable, or any suitable combination thereof.  The fantasy sports contest application presently claimed accesses data from a statistical database and a contest database.  The statistical database stores up-to-date information and statistics for all real-life athletes used in a fantasy sports contest.  The contest database stores fantasy sports contest information, such as team roster information, contest schedules, and contest rules.  The fantasy sports contest application aids the user by identifying necessary changes to the user's fantasy sports contest team roster.  The fantasy sports contest application evaluates the user's team roster before an upcoming round of the fantasy sports contest to ensure that all roster spots on the team roster are filled with athletes available for competition in real-life contests.  An available athlete being an athlete that is physically able to compete in a real-life contest, and who is scheduled to compete in a real-life contest.  If any roster spots on the user's team roster are empty, or if an athlete on the user's team roster is unavailable (e.g., due to injury, bye weeks, etc.) for competition, the fantasy sports .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715